Cuyahoga App. No. 88583, 2007-0hio-3270. Discretionary appeal accepted on Proposition of Law No. II.
Lundberg Stratton and Cupp, JJ., would also accept the appeal on Proposition of Law No. I.
Pfeifer, J., dissents.
Motion for admission pro hac vice of Joni M. Mangino by Bruce P. Mandel granted.
Motions for admission pro hac vice of Mark A. Behrens and Cary Silverman by Victor E. Schwartz granted.
Motions for admission pro hac vice of Diana Nickerson Jacobs, Mark C. Meyer, David B. Rodes, and Jason T. Shipp by Joseph J. Cirilano granted.